DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 and 18-20 without traverse in the reply filed on 08/31/2022 is acknowledged. Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 ae rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 10 recites “the first dielectric layer” which has an antecedent base issue. It is not clear if it is intended to refer to  “a dielectric layer”  in line 6 or refer to a different dielectric layer . For examination purpose, examiner is interpreting “the first dielectric layer” as “the dielectric layer”.  
	 Claim 2-7 are rejected being dependent on claim 1. 

Allowable Subject Matter

Claims 1-7  are objected to  but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 1, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:
“the composite material comprising an inorganic material and an organic material; exposing the dielectric layer to an oxidizing gas to oxidize the inorganic material and to remove at least part of the organic material from the first dielectric layer”.
Regarding claim 1, Staller (US 11,222,825 B2) discloses, a method for manufacturing a semiconductor device (Figs. 6-21), comprising: alternately stacking a first film (20, Fig. 7) and a second film (22, Fig. 7) on an object (11) to form a multilayer film stack; forming a stacked body (stack 18, Fig. 7) and a recess (opening between stair step structures 64 & 65) by removing portions of the multilayer film stack (Fig. 7); forming a dielectric layer  by applying a composite material (66 with insulative physical objects 67, Fig. 8, Col. 5, lines 64-65) to the recess such that the recess is filled with the dielectric layer, the composite material comprising an inorganic material (67 may be  silicon oxide, Col. 6,lines 2-4) but fails to disclose the composite material comprising an organic material; exposing the dielectric layer to an oxidizing gas to oxidize the inorganic material and to remove at least part of the organic material from the first dielectric layer.

Although Okada (US 2006/0138404 A1)) merely discloses organic-inorganic composite insulating material ( see abstract), it would not been obvious to modify Staller to teach the above limitations in combination with  additionally claimed limitations, as they are claimed by the Applicant.



Claims 2-7 objected to being dependent on claim 1.
Claims 18-20 are allowed.

With respect to claim 18, the prior art made of record does not disclose or suggest either alone or in combination “removing a part of the dielectric layer to form a recess, the recess penetrating the dielectric layer to a surface of the semiconductor substrate; exposing the dielectric layer to an oxidizing gas to oxidize the inorganic material and to remove at least part of the organic material, the oxidizing gas containing ozone; and filling the recess with a conductive material” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	Regarding claim 18, Staller (US 11,222,825 B2) discloses, A method for manufacturing a semiconductor device, comprising: coating a composite material (66 with insulative physical objects 67, Fig. 8, Col. 5, lines 64-65) on a semiconductor substrate (11)  to form a dielectric layer, the composite material including an inorganic material (67 may be silicon oxide) but fails to disclose, an organic material; removing a part of the dielectric layer to form a recess, the recess penetrating the dielectric layer to a surface of the semiconductor substrate; exposing the dielectric layer to an oxidizing gas to oxidize the inorganic material and to remove at least part of the organic material, the oxidizing gas containing ozone; and filling the recess with a conductive material. 
Although Okada (US 2006/0138404 A1)) merely discloses organic-inorganic composite insulating material ( see abstract), it would not been obvious to modify Staller to teach the above limitations in combination with  additionally claimed limitations, as they are claimed by the Applicant.

Claims 19-20 allowed being dependent on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813